UNFUNDED DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS

(Amended and Restated December 31, 2008)

1. Purpose. This Plan is intended to allow Non-Employee Directors of Valmont to
defer a portion of their compensation received as directors. The Plan was
originally adopted effective January 1, 1984. This amendment and restatement is
intended to bring the Plan in compliance with Code § 409A and is effective
December 31, 2008, except as otherwise set forth herein. For the period January
1, 2005 through December 31, 2008, the Plan has been administered in good faith
compliance with Code § 409A.

 

2.

Definitions. The following definitions shall apply to the Plan:

2.1       “Change of Control Event.” The term “Change of Control Event” means a
Change in Ownership of Valmont, a Change in Effective Control of Valmont, or a
Change in the Ownership of a Substantial Portion of Valmont’s Assets. For
purpose of this Plan:

(a)       “Change in Ownership of Valmont.” A “Change in Ownership of Valmont”
occurs on the date that any one person or entity, or more than one person or
entity acting as a Group acquires ownership of stock of Valmont that, together
with stock held by such person, entity or Group, constitutes more than fifty
percent (50%) of the total fair market value of Valmont or of the total voting
power of the stock of Valmont; provided, however, if any one person or entity,
or more than one person or entity acting as a Group, is considered to own more
than fifty percent (50%) of the total fair market value or total voting power of
the stock of Valmont, the acquisition of additional stock by the same person,
entity or Group is not considered to cause a Change in Ownership of Valmont (or
a Change in Effective Control of Valmont).

(b)       “Change in Effective Control of Valmont.” A “Change in Effective
Control of Valmont” occurs on the date that either:

 

(i)

Any one person or entity, or more than one person or entity acting as a Group,
acquires or has acquired during the twelve (12) month period ending on the date
of the most recent acquisition by such person, entity or Group ownership of
stock of Valmont possessing thirty-five percent (35%) or more of the total
voting power of the stock of Valmont; or

 

(ii)

A majority of the members of Valmont’s board of directors is replaced during any
twelve (12) month period by directors whose appointment or election is not
endorsed by a majority of the members of Valmont’s board of directors prior to
the date of the appointment or election.

(c)       “Change in the Ownership of a Substantial Portion of Valmont’s
Assets.” A “Change in the Ownership of a Substantial Portion of Valmont’s
Assets” occurs on the date that any one person or entity, or more than one
person or entity acting as a Group, acquires or has acquired during the twelve
(12) month period ending on the date of the most recent acquisition by such
person, entity or Group, assets from Valmont that have a total gross fair market

 

--------------------------------------------------------------------------------

value equal to or more than forty percent (40%) of the total gross fair market
value of all of the assets of Valmont immediately prior to such acquisition or
acquisitions. For purposes of this Section, the term “gross fair market value”
means the value of the assets of Valmont, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets. However, a Change in the Ownership of a Substantial Portion of Valmont’s
Assets does not occur if the assets are transferred to one of the following (as
determined immediately after the asset transfer):

 

(i)

A shareholder of Valmont in exchange for or with respect to such shareholder’s
stock;

 

(ii)

An entity, fifty percent (50%) or more of the total value or voting power of
which is owned, directly or indirectly, by Valmont;

 

(iii)

A person, or more than one person acting as a Group, that owns, directly or
indirectly, fifty percent (50%) or more of the total value or voting power of
all the outstanding stock of Valmont; or

 

(iv)

An entity, at least fifty percent (50%) of the total value or voting power of
which is owned, directly or indirectly, by a person described in paragraph
(iii).

For purposes of this Section, the term “Group” shall have the meaning within
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 and shall
include the owners of a corporation that enter into a merger, consolidation,
purchase or acquisition of stock, or similar business transaction with Valmont,
but shall not include persons or entities who would otherwise be considered a
Group solely because such persons or entities purchase or own stock of Valmont
at the same time or as a result of the same public offering. The attribution
rules of Code Section 318(a) shall apply in determining stock ownership.

 

2.2

“Code” means the Internal Revenue Code of 1986, as amended.

2.3       “Committee” means the Compensation Committee of the Board of Directors
of Valmont (“Board”).

2.4       “Disability” means the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months.

2.5       “Fees” means with respect to any Non-Employee Director, such fees for
professional services as a director of Valmont, including, but not limited to,
retainers, meeting fees, lead director fees, and committee chairman fees to the
extent that the amount is otherwise includible in gross income; provided,
however, $1,000 of fees for each meeting shall not be included in “Fees” for
purposes of this Plan.

2.6       “Deferred Equity-Based Compensation” means Equity-Based Compensation
deferred by a Participant pursuant to Section 4 below.

 

-2-

 



 

--------------------------------------------------------------------------------

2.7       “Equity-Based Compensation” means awards which may be, or are,
received by a Non-Employee Director pursuant to the Valmont 2008 Stock Plan, or
any successor or similar plan thereto.

2.8       “Non-Employee Director” means a director of Valmont who is not
employed by Valmont or any of its affiliates.

2.9       “Participant” means a Non-Employee Director who has satisfied the
eligibility requirements set forth in Section 3 of the Plan elects to
participate in the Plan and who has not been paid his or her total benefits from
the Plan.

2.10    “Plan” means this plan which shall be called the Unfunded Deferred
Compensation Plan for Non-Employee Directors.

 

2.11

“Plan Year” means the calendar year.

2.12    “Valmont” means Valmont Industries, Inc., a Delaware corporation, and
any successor thereto.

3.         Eligibility and Participation. Each Non-Employee Director who
participates in the Plan as of December 31, 2008 shall be eligible to continue
participation. Each Non-Employee Director shall be eligible to participate in
the Plan. Each Non-Employee Director shall continue to participate in this Plan
until all the benefits payable to the Non-Employee Director under this Plan have
been paid.

4.         Deferrals. Each individual who is a Non-Employee Director as of
December 31, 2008, must make a new deferral election prior to December 31, 2008,
which shall supersede any prior deferral election by the Participant. Prior to
the beginning of each Plan Year, a Non-Employee Director may elect to have all
or a portion of his or her Fees for such Plan Year contributed to this Plan. In
addition, prior to the beginning of each Plan Year, a Non-Employee Director may
make a deferral election with respect to any Equity-Based Compensation that may
be received by the Non-Employee Director in such Plan Year. A Participant’s
deferral election and payment election for Equity-Based Compensation shall be
separate from such elections with respect to Fees. A Non-Employee Director newly
elected to the Board during a Plan Year may elect, within thirty (30) days of
when such Non-Employee Director’s term begins, to have all or a portion of his
or her Fees and Equity-Based Compensation, paid for services to be performed
subsequent to the election, deferred pursuant to this Plan. A Participant’s
deferral election hereunder shall remain in force until changed by the
Participant. Such deferral election may only be changed with respect to Fees and
Equity-Based Compensation otherwise payable or awarded after the Plan Year in
which the new election is filed with Valmont and shall be effective the first
day of such subsequent Plan Year.

5.         Funding. This Plan shall be unfunded. The Participants in this Plan
shall be no more than general, unsecured creditors of Valmont with regard to the
benefits payable pursuant to this Plan.

6.         Participants’ Fees Accounts. A separate account shall be established
for each Participant in the Plan (“Participant’s Fees Account”). A Participant’s
Fees Account shall be credited on the first day of each month for that month’s
retainer fees and for meeting fees earned during the immediately preceding
month, to the extent deferred hereunder by the Participant. Each Participant’s
Fees Account shall be credited with interest on the first day of each month and
immediately preceding a distribution. The interest rate shall be credited using
the account balance as of the end of the preceding month or, if applicable, as
of the date of

 

-3-

 



 

--------------------------------------------------------------------------------

distributions. The interest rate shall be the 1-year Treasury Bill Rate as of
January 1 of the calendar year for which interest is credited to the Account.
Each Participant’s Fees Account shall be 100% vested and nonforfeitable at all
times. Valmont shall provide each Participant a Participant’s Fees Account
statement as soon as possible after the end of each Plan Year.

 

7.

Payment of Participant’s Fees Account.

7.1       Pre-2005 Payment of Benefits. For benefits that commenced prior to
2005, the Participant’s Fees Account shall be payable in accordance with the
terms and conditions of the Plan in effect as of the commencement date.

7.2       Benefits Payable Between 2004 and 2009. For benefits that commence
after 2004, but before 2009, the Plan shall commence payment of the
Participant’s Fees Account upon the Participant’s cessation from service with
Valmont, subject to provisions below. A Participant may elect the form of
benefit payment among a single lump sum benefit and two (2) through fifteen (15)
annual installments. The Participant may also elect that the payment commence on
a January 15th of a specified year or upon cessation from service. A Participant
who fails to elect a form of payment shall be paid in fifteen (15) annual
installments commencing on the January 15th following the Plan Year the
Participant ceases providing services to Valmont. The Participant’s election as
to the timing and form of payment must be made on or before the Participant’s
initial deferral election. The payments shall commence on the January 15th of
the year following ceasing to be a director in fifteen substantially equal
installments, if the Participant fails to properly elect the timing and form of
payment. Notwithstanding any other provisions to the contrary of this Section
7.2, upon a Participant’s death, the Participant’s remaining Fees Account shall
be paid in lump sum within 75 days of the Participant’s death.

7.3       Post-2008 Payment of Benefits. For payment of the Participant’s Fees
Account that commence subsequent to December 31, 2008, the Plan shall commence
payment of the Participant’s Fees Account upon the earliest of the Participant’s
death, Disability, separation from service, or upon a Change of Control Event.
The payment of benefits under this Section 7.3 is subject to the following
rules:

(a)       The Participant’s Fees Account shall be paid to the Participant or
beneficiary in one lump sum payment as soon as reasonably practicable following
the applicable event, when the benefits payable hereunder are: (i) are less than
or equal to the dollar limit under Code § 402(g) for the Plan Year and all
arrangements that fall under the same category as the Plan are cashed out at the
same time; (ii) due to the death of the Participant; (iii) due to a Change of
Control Event; or (iv) due to a domestic relations order.

(b)       For separation from service (including separation due to Disability),
a Participant may elect the form of benefit payment among a single lump sum
benefit and two (2) through fifteen (15) annual installments.

(c)       A Participant who fails to elect a form of payment shall be paid in a
single lump sum.

(d)       Subject to Section 7.6 below, the Participant’s election as to the
form of payment must be made on or before the Participant’s initial deferral
election; provided, however, a Disabled Participant may change the timing and
form of payment as long as the change does not take effect until at least twelve
(12) months after the date on which the election was made.

 

-4-

 



 

--------------------------------------------------------------------------------

(e)       Notwithstanding the preceding, payment shall commence no later than
ninety days following the applicable event.

7.4       Unforeseeable Emergency. A Participant may withdraw all or a portion
of his or her Participant’s Fees Account in the event of an Unforeseeable
Emergency. An “Unforeseeable Emergency” means a severe financial hardship of the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or the Participant’s dependent (as defined in Code §
152(a)), loss of the Participant’s property due to casualty (including the need
to rebuild a home following damage to a home not otherwise covered by
insurance), or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant. The eminent
foreclosure of or eviction from the Participant’s primary residence, the need to
pay for medical expenses, including nonrefundable deductibles, as well as the
cost for prescription drug medication, the need to pay funeral expenses of a
spouse or a dependent (as defined in Code § 152(a)), shall also constitute an
Unforeseeable Emergency if the event causes a severe financial hardship. The
amount that may be withdrawn as a result of an Unforeseeable Emergency shall not
exceed the amount necessary to satisfy the Unforeseeable Emergency (to the
extent that the emergency cannot be relieved through reimbursement by insurance
or by liquidation of assets that would not in of itself result in a severe
hardship) plus taxes reasonably anticipated as a result of the withdrawal.

7.5       Domestic Relations Orders. Notwithstanding any other provisions of the
Plan with respect to a Participant’s Fees Account, a lump sum payment shall be
made to an individual other than the Participant as may be necessary to fulfill
a domestic relations order (as defined in Code § 414(b)(1)(B)). Such payment
shall be made as soon as reasonably practicable after the receipt of the
domestic relations order by the Plan, but not later than 90 days after receipt
of the Order.

7.6       Special Payment Elections Made On or Before December 31, 2008. An
individual who is a Participant during the calendar year 2008 may make a new
payment election on or before December 31, 2008 in accordance with the
procedures established by the Plan that comply with the Code § 409A proposed or
final regulations. However, the Participant may not make an election to change
the timing or form of payment with respect to any payments the Participant would
otherwise receive in the year of the election or cause any payments to be made
in the year of election. The Participant’s election under this Section 7.6 is
subject to the following rules:

(a)       The amount is part or all of the Participant’s Fees Account balance as
of the end of 2008.

(b)       The form of benefit is among a lump sum payment or two (2) through
fifteen (15) annual installments.

(c)       The election as to when the distribution begins must be a specified
date commencing no later than January 1, 2010. Notwithstanding an election under
this period, a Participant’s benefit will be paid in a lump sum upon death or a
Change of Control Event.

8.         Payment of Participant’s Deferred Equity-Based Compensation. A
Participant’s Deferred Equity-Based Compensation shall be paid as elected by the
Participant. The Participant’s election as to time and manner of payment shall
be made before the Plan Year in which the Equity-Based Compensation is awarded,
and shall be subject to the terms and

 

-5-

 



 

--------------------------------------------------------------------------------

conditions determined by the Committee, which terms and conditions will comply
with Code § 409A and the related Regulations.

9.         Administration. This Plan shall be administered by the Committee. The
Committee shall make all determinations with regard to the Plan. The Committee
shall have the authority, subject to the provisions of the Plan, to establish,
adopt or revise rules and regulations as it deems necessary or advisable for the
administration of the Plan. To the extent consistent with the provisions of the
Plan, all determinations of the Committee shall be final, conclusive and binding
upon all the parties. Valmont intends the Plan to comply with the provisions of
Code § 409A and the regulations thereunder, and all ambiguities and
inconsistencies in the construction of the Plan shall be interpreted to give
effect to such intention. If any provision of the Plan contravenes Code § 409A
or the regulations thereunder, such provision of the Plan shall be modified to
maintain, to the maximum extent practicable, the original intent of the
provision without violating the provisions of Code § 409A.

10.       Beneficiary Designation. Each Participant may designate a beneficiary
under the Plan with respect to the Participant’s Fees Account in the manner and
form as determined by the Committee. In the event no valid designation of
beneficiary exists at the time of the Participant’s death, the Participant’s
Fees Account shall be paid to the Participant’s surviving spouse; provided,
however, if the Participant does not have a surviving spouse, the Participant’s
Fees Account shall be paid to the Participant’s estate.

11.       Nonalienation of Benefits. No benefit payable under this Plan shall be
subject, at any time and in any manner, to alienation, sale, transfer,
assignment, pledge or encumbrance of any kind.

12.       Plan Expenses. Administration expenses incurred by the Plan shall be
paid by the Plan (and any related trust). However, at its absolute discretion,
Valmont may reimburse the Plan for any administration expenses or directly pay
such expenses.

13.       Amendment and Termination. Valmont, by action of the Board or the
Committee, may amend or terminate this Plan at any time, provided, however, this
Plan shall not be amended or terminated to eliminate or reduce any Participant’s
Fees Account balance of the Participants therein at the time of the amendment or
termination or to reduce the vesting of a Participant; provided, further, Board
approval is required for (i) termination of the Plan, or (ii) an amendment that
significantly increases the cost of the Plan as a percentage of Participants’
Compensation; and provided, further, upon Plan termination the Plan will
accelerate distributions only if such acceleration does not violate Code § 409A.

14.       Applicable Law. This Plan and all rights hereunder shall be governed
by and construed according to the laws of the State of Delaware.

IN WITNESS WHEREOF, Valmont has adopted this Amendment and Restatement of the
Plan effective December 31, 2008, except as otherwise set forth herein.

Valmont Industries, Inc.

 

 

 

 

 

 

 

By:

 

_________________

 

Date

Title:

 

 

 

 

-6-

 



 

 